Allen, J.
This case was submitted to the jury upon a written statement of facts, which were admitted to be true, and upon which the defendant asked the court to rule that he could not be convicted. This ruling was rightly refused. The defendant now contends that “ the location of the packages, under the strict construction and presumption of which the court will give the defendant the benefit, shows no more than temporary custody of another’s property.” But the jury might draw the same *398inferences that might have been drawn if the Commonwealth had introduced evidence to prove exactly the same facts which were admitted in the agreed statement. If the defendant had any other evidence to explain or qualify those facts, it was open to him to introduce it. In the absence of any such evidence, the jury might draw reasonable inferences as to his relation to the lobsters, and might find that he was not merely a forwarding agent for the Nova Scotia owners. We are not, therefore, called on to determine whether, as the defendant argues, a mere forwarding agent should not be deemed to be in possession of the lobsters within the meaning of St. 1887, c. 314, § 1.
The objection that the statute does not apply to lobsters caught out of the Commonwealth cannot prevail. Commonwealth v. Savage, 155 Mass. 278. Exceptions overruled.